Exhibit 10.1 Confidential Treatment Requested by American Superconductor Corporation Amendment No. 1 to Supply Contract Number PPC1687-012014 This amendment number 1 to Contract Number PPC1687-012014 dated 2nd June 2014 (the “Contract”)is effective as of 25th Aug 2015 (“Effective Date”) between Inox Wind Ltd., having its head office at Plot No. 17, Sector 16-A, Noida 201301 (U.P) India (“Inox”) and American Superconductor Corporation, having its head office at 64 Jackson Road, Devens, MA 01434, USA (“AMSC US”), hereinafter collectively referred to as the “Parties” or individually as a “Party”. WHEREAS, AMSC US and Inox executed a supply contract dated 2nd June 2014 for the supply of [**] ([**]) sets of DF2000/50Hz Electric Control Systems (According to GL2003/2004 guideline) by AMSC US to Inox; and WHEREAS, Inox desires to purchase from AMSC US and AMSC US agrees to sell to Inox an additional quantity of [**] Only ([**]) sets of DF2000/50Hz Electric Control Systems (According to GL2003/2004 guideline) for the WT2000DF Wind Turbine The Parties agree to amend the Contract as follows: 1. The title of the Contract is changed to read as follows: Supply Contract for DF2000/50Hz Electric Control Systems (According to GL2003/2004 guideline) for the WT2000DF Wind Turbine. 2. The first two sentences in sub-clause 1.1 under Clause 1 [Scope of Supply and Contract Price] of the Contract, are hereby deleted and replaced with the following: 1.1 [**] Only ([**]) sets of Electric Control System [**] and Condition Monitoring System (CMS) ((hereinafter “ECS”).Each Set comprising of: 3. Sub-clause 1.3 under Clause 1 [Scope of Supply and Contract Price] is deleted in its entirety and replaced with the following: 1.3 The price for each of the ECS, FCA Shanghai, China and/or any place in Europe, excluding VAT shall be:EUR [**] (EURO [**] ONLY).
